DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.
	Claims 1-9, 12, 13, 17, 20, 21, 23 and 24 are pending in the application.
This action is in response to applicants' amendment dated May 9, 2022.  Claims 1-5, 8, 9, 17, 20 and 23 have been amended.
Response to Amendment
Applicant's arguments filed May 9, 2022 have been fully considered with the following effect:
With regards to the improper Markush rejection, labeled paragraph 1) in the last office action, the applicants’ amendments while sufficient to overcome the improper Markush rejection of claims 1-5, 9, 12, 13, 17, 20, 21, 23 and 24 it is not sufficient to overcome the rejection with respect to claim 8.  Claim 8 contains species that do not share the structural similarity where Y is O and n is 0.
Claim 8 is rejected as being drawn to an improper Markush group for reasons of record and stated above. 

With regards to the 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph rejection, labeled paragraph 1) in the last office action, the applicants’ amendments and arguments have been fully considered, however they were not found persuasive.  The applicants’ stated that Claims 17, 20 and 23 have been amended to recite “PAD4” and that prevention was deleted from Claim 17 as well as limited the list of diseases and conditions related to cancer and pulmonary diseases.  However, as stated in the last office action while being enabling for rheumatoid arthritis, does not reasonably provide enablement for all disorders claimed herein.  Journal article by Wang et al., provided by the applicants’ states that PAD4 inhibition is speculative at best in the treatment of cancer.  Wang also states that overall, the targeting of PAD4 for cancer treatment remains in its infancy, let alone prevention which is not remotely enabled.  Newly supplied journal article Arisan et al. exhibits the possible use of PAD4 in the treatment of a condition not even known at the time of filing, i.e. COVID-19.
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.  The scope of the method claims are not adequately enabled solely based on a condition mediated by PAD4 family disorder provided in the specification.
Additionally, the treatment of any and/or all conditions mediated by PAD4 family includes cancer and pulmonary diseases generally cannot possibly be considered enabled.
	Claims 20 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention, for reasons of record and stated above.

With regards to the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejection, labeled paragraph 5e) of the last office action, the applicant’s amendments and remarks have been fully considered but they are not persuasive.
u)	The applicants’ stated that the scope of claims 1 and 17 are different.  However, as stated in the last office action Claim 17 is a compound claim which includes a statement of intended use.
MPEP 2111.02
If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction. Pitney Bowes, Inc. v. Hewlett-Packard Co., 182 F.3d 1298, 1305, 51 USPQ2d 1161, 1165 (Fed. Cir. 1999). See also Rowe v. Dror, 112 F.3d 473, 478, 42 USPQ2d 1550, 1553 (Fed. Cir. 1997) ("where a patentee defines a structurally complete invention in the claim body and uses the preamble only to state a purpose or intended use for the invention, the preamble is not a claim limitation").

Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention, for reasons of record and stated above. 

The applicant's amendments and arguments are sufficient to overcome the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, labeled paragraph 7a), b), c), d), e), f), g), h), i) and j) in the last office action, which are hereby withdrawn.

In view of the amendment dated May 9, 2022, the following new grounds of rejection apply:
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 12, 13, 23 and 24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  The composition of claim 12 includes one or more “other pharmaceutical compositions” and there is no definition in the specification for the myriad of possible pharmaceutical compositions as claimed herein.  The other pharmaceutical composition is opened ended and reads on all such compositions of which are neither supported nor contemplated.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-5, 8, 9, 12, 13, 17, 20, 21, 23 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.  The following reasons apply:
Claims 1, 2, 3, 4 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R3 where the only definition for R3 should be “absent” to satisfy the valency of Y.
Claims 1, 9 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of R10 and R11 which is “can be” but there is not definition what it is if it isn’t taken together to form a 5-10 memebered monocyclic or bicyclic saturated or unsaturated heterocyclic ring.  In claims 2, 4 and 5 it states “are taken together” and in claim 3 it states “is taken together”.
Claim 1 and claims dependent thereon are vague and indefinite in that it is not known what is meant by the definition of the substituents on R16 where the moiety is C1-6 haloalkyl C1-6 alkyl-C5-6 aryl.
Claim 1 recites the limitation "C1-6 alkyl-C5-6 aryl" in the definition of the substituents on the substituents of R16.  There is insufficient antecedent basis for this limitation in the claim.
Claim 2 is a duplicate of claim 1 in that it is not further limiting for any of the variables of Formula (I).
Claim 8 recites the limitation "aminomethyl" in the nomenclature of the species labeled (4) with respect to the substituents of heterocyclic ring form when R10 and R11 are taken together to form a piperidin-1-yl.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 20, 21, 23 and 24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of copending Application No. 17/400,812 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the method of use of the compounds of Formula (I) of the instant invention is embraced by the method of use of the compounds of Formula (I) where A is the tricyclic ring system, Y is O and n is 0.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
	
Election/Restrictions
Claims 6 and 7 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on August 10, 2021.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDA L COLEMAN whose telephone number is (571)272-0665. The examiner can normally be reached Mon-Fri 10-6 (flex).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on 571-272-0806. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENDA L COLEMAN/Primary Examiner, Art Unit 1624